Judgment, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered October 19, 2005, which denied the petition and dismissed the proceeding brought pursuant to Business Corporation Law § 624 to compel production of corporate documents, unanimously affirmed, without costs.
The record supports the court’s determination that respondents have produced all of the corporate books and records in their possession, and a fact-finding hearing was not warranted (see Business Corporation Law § 624 [d]; Matter of Lewis v J & K Plumbing & Heating Co., 71 AD2d 708 [1979]; Matter of S. & S. Realty Corp. v Kleer-Vu Indus., 53 AD2d 552 [1976]; Matter *230of Botwin v Central Structural Steel Co., 28 AD2d 522 [1967]). The record establishes that the computer sought by petitioner was transferred as part of the sale of the corporation, a sale to which petitioner consented and executed a bill of sale. Petitioner’s allegations that respondent Matta withheld some of the records of the corporation are without evidentiary support. Concur—Tom, J.E, Mazzarelli, Andrias, Sweeny and Malone, JJ.